Citation Nr: 1746444	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-55 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a right shoulder rotator cuff injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service from March 1954 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).

The Veteran contends that his current right shoulder and bilateral knee disorders stem from his service in the United States Air Force.  Specifically, he contends that they are due to his athletic activities during his military service.  The Veteran submitted a Letter of Recommendation, dated October 1958, attesting to his excellent ability on the sports field.

The Veteran's in-service treatment records are absent of any complaints, symptomatology, or diagnosis of right shoulder and bilateral knee disorders.  Post-service treatment records indicate pain and degenerative changes in the right shoulder and bilateral knees. 

Given the Veteran's current disabilities, competent lay statements, verification of his activities during service, and as the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, one should be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination with the appropriate specialist to identify any current bilateral knee disability and determine the date of onset thereof. 

The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disability is of service onset or otherwise etiologically related to the Veteran's period of active service.

The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment 

records, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered.

The claims file should be provided to the examiner for review in conjunction with the examination and such review should be acknowledged.  All appropriate testing should be accomplished.  All findings and conclusions should be set forth in a legible report.

3.  Schedule the Veteran for a VA examination with the appropriate specialist to identify any current right shoulder disability, to include right shoulder rotator cuff injury residuals, and determine the date of onset thereof. 

The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability is of service onset or otherwise etiologically related to the Veteran's period of active service.

The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment 

records, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered.

The claims file should be provided to the examiner for review in conjunction with the examination and such review should be acknowledged.  All appropriate testing should be accomplished.  All findings and conclusions should be set forth in a legible report.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

